Title: To George Washington from a Committee of the Continental Congress, 6 September 1777
From: Committee of the Continental Congress,Lee, Richard Henry,Folsom, Nathaniel,Gerry, Elbridge
To: Washington, George



sir
Philadelphia 6th Sepr 1777

The Representation made to your Excellency by a Board of General officers, touching the Inconveniences arising from the Mode in which regimental officers have drawn their Rations, having been committed to Us by Congress, We propose to report the inclosed Resolve, upon which We previously wish to have your Sentiments.
We are not to consider the proposal for drawing more provissions than are allowed by the Establishment, which appears to be attended

with many Difficulties, & have therefore confined our Veiws to the Removal of the Inconveniences complained of, being with much Esteem sir your very hume Servts

Richard Henry Lee
Nathel Folsom
E. Gerry

